Appeals from (1) an order of the Supreme Court, New York County (Edward Greenfield, J.), entered on or about November 17, 1989, which granted plaintiffs’ motion to offer into evidence certain deposition testimony at trial, and (2) from an order of the same court entered on or about December 19, 1989, which, inter alia, granted defendants-appellants’ motion to strike plaintiffs’ notice to admit, deemed plaintiffs’ request for relief to constitute a motion, and as such, granted plaintiffs’ cross motion to offer into evidence certain deposition testimony at trial, unanimously dismissed, without prejudice to a motion by the defendants to reinstate the appeals, without costs.
On a prior appeal (161 AD2d 129), this court reversed the IAS court’s denial of the defendants-appellants’ motion for summary judgment, and dismissed all claims in the complaint raised under the Jones Act (46 USC § 688) as well as the general maritime law of the United States. The instant appeals, which concern the use of the deposition testimony of deceased persons, previously party defendants, taken in a different action, are therefore moot, since use of the depositions was permitted for the purpose of establishing Jones Act jurisdiction under Hellenic Lines v Rhoditis (398 US 306). Moreover, it appears that the only remaining cause of action, for maintenance and cure, has already been fully tried. Dismissal of these appeals is without prejudice to a motion to reinstate should the order of this court in the prior appeal (supra) be modified or reversed. Concur—Murphy, P. J., Ross, Rosenberger, Asch and Rubin, JJ.